Citation Nr: 0832500	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an effective date prior to December 28, 
1994, for the award of a 60 percent rating for service-
connected pulmonary tuberculosis with chronic obstructive 
pulmonary disease (TB).

2.  Entitlement to an effective date prior to December 28, 
1994, for the award of service connection for a thoracotomy 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which assigned a 10 percent disability 
evaluation for TB and granted service connection for a 
thoracotomy scar, secondary to TB, both effective December 
28, 1994.  The scar was rated 10 percent disabling.  A 
December 1996 rating decision increased the evaluation for TB 
to 60 percent, effective 28, 1994.  The Board finds that the 
veteran's January 1996 claim for an earlier effective date 
for TB was also a claim for an earlier effective date for the 
scar.  As such, the issues are best characterized as stated 
on the title page of this decision.  The Board remanded the 
TB claim for additional development in November 2005.

Since the June 2008 supplemental statement of the case, the 
veteran submitted two additional pieces of evidence.  One is 
a letter from a medical providers from 1982 regarding the 
veteran's disability and the other is a duplicate of a letter 
already in the file showing the veteran was rated 100 percent 
disabled in March 1968.  Neither piece of evidence contains 
new information relevant to the veteran's claim for an 
earlier effective date.  As such, the claim is ready for 
review.


FINDINGS OF FACT

1.  An informal claim for an increased evaluation for TB and 
service connection for its residuals was received by VA on 
October 26, 1984.

2.  The evidence of record supports an effective date of 
October 26, 1984, for the grant of a 60 percent evaluation 
for TB.

3.  The evidence of record supports an effective date of 
October 26, 1984, for the grant of service connection for a 
thoracotomy scar, secondary to service-connected TB.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior of October 26, 
1984 for the award of a 60 percent rating for service-
connected pulmonary tuberculosis with chronic obstructive 
pulmonary disease have been met.  38 U.S.C.A. § 5110(a) (West 
2002), 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.159, 
3.400(b)(2)(i), 3.400(o)(2) (2007).

2.  The criteria for an effective date of October 26, 1984, 
for the award of a 60 percent evaluation for TB have been 
met.  38 U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. §§ 3.155, 
3.157, 3.158, 3.159, 3.400(b)(2)(i), 3.400(o)(2) (2007).

3.  The criteria for an effective date of October 26, 1984, 
for the award of service connection for a thoracotomy scar, 
secondary to TB, have been met.  38 U.S.C.A. § 5110(a) (West 
2002), 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.159, 
3.400(b)(2)(i), 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he is entitled to an earlier effective 
date for a 60 percent rating for TB and for service 
connection for a thoracotomy scar.  Specifically, he contends 
he is entitled to an effective date of July 22, 1974.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in December 2005 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  This letter failed 
to properly advise the veteran as to the evidence needed to 
support his claims for earlier effective dates, as the 
veteran was not asked to provide VA with information 
regarding medical treatment prior to December 1994.  However, 
the veteran was not prejudiced thereby as the veteran's 
statements and existing medical records have been utilized to 
grant the veteran earlier effective dates encompassing the 
time period during which medical evidence appears to be 
missing, meaning the March 1983 to September 1995 time 
period.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability / disabilities on appeal.  However, there is no 
prejudice in issuing a final decision because service 
connection has already been granted.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  Although 
records from between March 1983 and September 1995 were not 
properly requested or obtained, the Board finds that veteran 
is not prejudiced thereby, as the veteran's statements and 
existing medical records have been utilized to grant the 
veteran earlier effective dates encompassing this time 
period.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred.  See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received, and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2007).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

1.  Increased Evaluation for TB

The veteran was originally granted service connection for TB 
in August 1968.  The veteran's TB was rated as follows:  100 
percent from December 1, 1967, 50 percent from July 22, 1970, 
30 percent from July 22, 1974, and noncompensable from July 
1979.  The veteran did not appeal these ratings and as such 
they are final.  38 C.F.R. § 20.1104.  The veteran filed a 
claim for an increased evaluation in March 1982.  The claim 
was denied in March 1983.  He filed a notice of disagreement 
on October 26, 1984, and a statement of the case was issued 
in June 1983.  The veteran did not appeal within the 
prescribed period; however, he did write a note in October 
1984 indicating he never received "notice of disagreement" 
(the Board infers that the veteran was indicating he did not 
receive the statement of the case).  The RO made a formal 
finding that the veteran's substantive appeal was untimely 
filed.

The veteran is correct in his assertion that he had a prior 
claim for an increased rating for TB.  As discussed above, 
the effective date for a claim for an increased evaluation is 
the date of the claim or the date entitlement arose, 
whichever is later.  In this case, the date of the claim is 
October 26, 1984, the date the RO received the veteran's 
statement that he had not received a notice of disagreement.  
When viewed in the context of the entire record, the Board 
finds that this statement, while it was not a timely 
substantive appeal from the June 1983 statement of the case, 
should have been interpreted as a claim for a higher 
evaluation then the veteran was currently assigned.

The next question before the Board is when a factually 
ascertainable increase in service-connected TB occurred.  
Prior to October 7, 1996, an evaluation of 60 percent was 
assigned for extensive fibrosis and severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests (PFT) and marked impairment of 
health.  38 C.F.R. Part 4, Diagnostic Code 6731 (1996).  
Here, given a lack of development and proper notice on the 
veteran's claim for an earlier effective date, there is a 
lack of medical evidence from the period between a March 1983 
VA examination and the September 1995 VA examination on which 
the assignment of a 60 percent evaluation was based.  The 
only medical evidence available are 1993 VA medical records 
showing the veteran was treated for cellulitis and 
hypertension with some lung-related complaints.  However, 
these records do indicate that there were pulmonary tests 
conducted which are not associated with the claims file.

Rather than unduly burden the veteran and VA with another 
lengthy remand, the Board finds that the veteran's 1983 
complaints regarding his TB and his lungs are sufficient 
evidence that the medical issues upon which a 60 percent 
rating was based were factually ascertainable at the time of 
his October 1984 claim.  The veteran was granted a 60 percent 
evaluation for TB based on the September 1995 VA examination, 
during which the veteran complained of a daily productive 
cough and being easily short of breath.  The accompanying PFT 
showed an FVC of 2.58 percent, an FEV1 of 1.58 percent, and 
an FEV1/FVC of 84 percent.  Similarly, the March 1983 VA 
examination and a notation in the 1993 VA medical records 
both contained complaints of shortness of breath.

As symptoms consistent with a 60 percent rating were 
factually ascertainable at the time of the veteran's October 
26, 1984, claim, the veteran is entitled to a 60 percent 
rating from the date of this claim forward.  The 
preponderance of the evidence does not support an effective 
date prior to October 26, 1984.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.

2.  Service Connection for Thoractomy Scar

Again, the veteran filed a claim for an increased evaluation 
for TB in March 1982, and the Board finds that this claim 
included a claim for service connection for residuals of TB, 
such as the thoracotomy scar.  The claim was denied in March 
1983.  He filed a notice of disagreement on October 26, 1984, 
and a statement of the case was issued in June 1983.  The 
veteran did not appeal within the prescribed period; however, 
he did write a note in October 1984 indicating he never 
received "notice of disagreement" (the Board infers that 
the veteran was indicating he did not receive the statement 
of the case).  The RO made a formal finding that the 
veteran's substantive appeal was untimely filed.

The Board finds that the veteran's October 26, 1984, claim 
for an increased rating for TB included a claim for service 
connection for the scar as a residual of TB.  As discussed 
above, the effective date for a claim for service connection 
is the date of the application.  In this case, the date of 
the claim is October 26, 1984, the date the RO received the 
veteran's statement that he had not received a notice of 
disagreement.  When viewed in the context of the entire 
record, the Board finds that this statement, while it was not 
a timely substantive appeal from the June 1983 statement of 
the case, should have been interpreted as a claim for service 
connection for the thoracotomy scar.

As such, the veteran is entitled to an earlier effective date 
of October 26, 1984, for service connection for a thoracotomy 
scar.  The preponderance of the evidence does not support an 
effective date prior to October 26, 1984.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.




ORDER

An effective date of October 26, 1984, for the grant of a 60 
percent evaluation for pulmonary tuberculosis with chronic 
obstructive pulmonary disease is granted.

An effective date of October 26, 1984, for the grant of 
service connection for a thoracotomy scar is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


